

113 S1919 IS: To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1919IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mr. Paul (for himself, Mr. Wyden, Mrs. Gillibrand, Mr. Lee, Mr. Tester, Mr. Merkley, Ms. Warren, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.1.Repeal of
		Authorization for Use of Military Force Against Iraq(a)RepealThe Authorization for Use of Military Force
		Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C.
		1541 note) is hereby repealed.(b)Rule of constructionNothing in this section  shall be construed as limiting or prohibiting any  authority of the President to—(1)provide security for United States facilities, military assets, or  military or diplomatic personnel located in Iraq; or(2)gather, provide, and share intelligence with the Government of Iraq if  the President determines it  to be in the national security interests of the United  States.